Case 4:20-cv-00061-RCY-LRL Document 74 Filed 12/17/20 Page 1 of 2 PageID# 453




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Newport News Division

     JOHN BRYANT,                         )
     et al.                               )
                                          )
                              Plaintiffs, )
                                          )                     No. 4:20-cv-00061-AWA-LRL
                    v.                    )
                                          )
     KING’S CREEK PLANTATION, L.LC.,      )
     et al.                               )
                                          )
                            Defendants. )


                                  STIPULATION OF DISMISSAL

          The plaintiffs file this stipulation of dismissal with prejudice pursuant to Fed. R. Civ. P.

 41(a)(1)(A)(ii) of all claims against the defendants. None of the rights of any putative class

 members, other than the plaintiffs, have been released or are otherwise affected by this dismissal.

 SERVED AND DATED this 17th day of December, 2020.

                                                 Respectfully submitted,

                                                 /s/ Anthony I. Paronich
                                                 Anthony I. Paronich (Pro Hac Vice)
                                                 anthony@paronichlaw.com
                                                 PARONICH LAW, P.C.
                                                 350 Lincoln Street, Suite 2400
                                                 Hingham, Massachusetts 02043
                                                 Telephone: (617) 738-7080
                                                 Facsimile: (617) 830-0327




                                                   -1-
DB1/ 115057708.1
Case 4:20-cv-00061-RCY-LRL Document 74 Filed 12/17/20 Page 2 of 2 PageID# 454




                                            /s/ William Robinson
                                            William Robinson Esq.
                                            1934 Old Gallows Road, Suite 350K
                                            Vienna, VA 22182
                                            Telephone: (703) 789-4800
                                            william@robinsonlaw.com
                                            Counsel for Plaintiff




 SEEN AND AGREED:


 /s/ Shepherd D. Wainger
 ______________________________________
 Shepherd D. Wainger, Esq. (VSB No. 33107)
 KALEO LEGAL
 4456 Corporation Lane, Suite 135
 Virginia Beach, VA 23462
 Telephone: 757.214.9213
 Facsimile: 757.304.6175
 swainger@kaleolegal.com
 Attorney for Defendant
 Vacation Reservation Center LLC



 /s/ Daniel F. Basnight
 ______________________________________
 Daniel F. Basnight, Esq. (VSB No. 42583)
 KAUFMAN & CANOLES
 One City Center
 11815 Fountain Way, Suite 400
 Newport News, VA 23606
 Telephone: 757.873.6309
 Facsimile: 888.360.9092
 dfbasnight@kaufcan.com
 Attorney for Defendant King’s Creek Plantation, L.L.C.


                                              -2-
DB1/ 115057708.1



 19053601v1
